UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
JEVON STRAYHORN, )
Movant, §
v. § No. 4:18CV7l8 RLW
UNITED STATES OF AMERICA, §
Respondent. §

MEMORANDUM AN]) ORDER

This matter is before the Court on Movant Jevon Strayliorn’s Motion for Appointment of
Counsel (ECF No. 4). Upon review of the motion and the pleadings in this case, the Conrt Will
deny the motion

On May 7, 2018, Movant filed a Petition to Vacate, Set Aside, or Con‘ect Sentence under
28 U.S.C. § 2255. He filed a memorandum and motion for appointment of counsel on May 25,
2018, requesting the appointment of professional counsel to assist Movant in litigating his
ineffective assistance of counsel olaim.

“There is neither a constitutional nor a statutory right to counsel in § 225 5 proceedingsl
Kz`mble v. Um`fea’ States, No. 4:12CV2068 CDP, 2014 WL 2765351, at *5 (E.D. Mo. June 18,
2014) (citing Pennsylvam`a v. Finley, 481 U.S. 551, 555 (1987); 28 U.S.C. § 2255(g)). In order
to determine Whether appointment of counsel is appropriate, the court must consider “the factual
and legal complexity of the case, and the petitioner’s ability both to investigate and to articulate
his claims vvithout court appointed counsel.” McCall v. Benson, 114 F.Sd 754, 756 (Sth Cil'.
1997) (citations omitted). ln the instant case, Petitioner raises only one claim of ineffective

assistance of counsel Further, review of the Petition demonstrates that Petitioner thus far is able

 

to articulate his claims in a clear, concise mannei'. Because Petitioner has demonstrated the
ability to adequately present his claims Without an attorney, his motion for appointment of

counsel Will be denied Without prejudice at this time.

Accordingly,
IT IS HEREBY OR])ERED that Petitionei"s Motion to Appoint Connsel (ECF No. 4)
is DENIED Without prejudice

Dated this §§d day of October, 2018.

YWAW%IV%

 

/RoNNIE L. WHITE
UNITED sTATEs DISTRICT JUI)GE

 

